ORDER

PER CURIAM.
Plaintiff appeals the dismissal of his “Petition for Writ of Replevin” for failure to state a cause of action. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order af*904firming the judgment pursuant to Rule 84.16(b).